Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application 16/913/565).  Although the conflicting are not patentably distinct from each other because since the claims of the copending Application contains every element of the 
          
Instant Application claim 1
Application No. 16/913,565 claim 1
A method of servicing database requests using canonicalized tables, the method comprising: 
maintaining a canonical table repository of canonicalized tables, wherein each canonicalized table is a transformed version of a table previously retrieved from a database; 
receiving, from a client computing system, a request for a table from the database; 
generating a description of a canonical version of the requested table; determining whether the canonical version of the requested table matches a canonicalized table in the canonical table repository; and 
if the canonical version of the requested table matches the canonicalized table in the canonical table repository: 

transforming the matching canonicalized table based on the received request for the table; and 




providing, to the client computing system, the transformed matching canonicalized table.

 A method of servicing database requests using derivations of canonicalized tables, the method comprising: 
maintaining a canonical table repository of canonicalized tables, wherein each canonicalized table is a transformed version of a table previously retrieved from a database; 
receiving, from a client computing system, a request for a table from the database; 
generating a description of a canonical version of the requested table; determining that the canonical version of the requested table is derivable using a canonicalized table in the canonical table repository; and 
in response to determining that the canonical version of the requested table is derivable using the canonicalized table in the canonical table repository: transforming the canonicalized table in the canonical table repository based on the received request for the table, including deriving a portion of the requested table using the canonicalized table in the canonical table repository; and 
providing, to the client computing system, the transformed canonicalized table.



Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application 16/913,216).  Although the conflicting are not patentably distinct from each other because since the claims of the copending Application contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. 
          
Instant Application claim 1
Application No. 16/913,216 claim 1
A method of servicing database requests using canonicalized tables, the method comprising: 
maintaining a canonical table repository of canonicalized tables, wherein each canonicalized table is a transformed version of a table previously retrieved from a database; 
receiving, from a client computing system, a request for a table from the database; 
generating a description of a canonical version of the requested table; determining whether the canonical version of the requested table matches a canonicalized table in the canonical table repository; and 
if the canonical version of the requested table matches the canonicalized table in the canonical table repository: 

transforming the matching canonicalized table based on the received request for the table; and 







maintaining a canonical table repository of canonicalized tables, wherein each canonicalized table is a transformed version of a table previously retrieved from a database; 
receiving, from a client computing system, a request for a table from the database; 
generating a description of a canonical version of the requested table; determining that the canonical version of the requested table is a subset of a canonicalized table in the canonical table repository; and 
in response to determining that the canonical version of the requested table is a subset of the canonicalized table in the canonical table repository: transforming the canonicalized table containing a superset of the canonical version of the requested table based on the received request for the table; and 






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 4. 11 and 18, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-8, 11 and 13-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al.  (U.S. Pat. 6,718,320A1).
With respect to claims 1, 8 and 15,  Subramanian et al. disclose a method of servicing database requests using canonicalized tables (i.e., “ query processing module may also be included and may serve as a query translation module…the query processing module comprises a restructuring view to canonical query conversion module (or merely canonical query processing module) executable on the processor to translate the received query into a canonical schema query adapted as a query on a canonical table”(col. 3, lines 23-33)), the method comprising: 
maintaining a canonical table repository of canonicalized tables, wherein each canonicalized table is a transformed version of a table previously retrieved from a database (i.e., “The canonical table 92 is devised of data 62 which is partially or fully equivalent to the data 62 of the databases 51 of the MDBS 55” (col. 8, line 36-45) or “The middleware system preferably comprises a middleware schema that functions as a central point in the conversions between a base table and a restructuring view. In the depicted embodiment, the middleware schema comprises a canonical schema. The canonical schema is preferably implemented with a middleware module, such as a canonical schema module 75. In the implementation of the canonical schema, a virtual canonical table 92 may be referenced” (col. 8, lines 15-25)); 
receiving, from a client computing system, a request for a table from the database (i.e., “The query processing module 100 is configured to receive the original query 66, which may be a query on the base table 52, the restructuring views 54, 56, 58 or the virtual canonical table 92” (col. 8, lines 46-55)); 
generating a description of a canonical version of the requested table (i.e., “the query processing module 100 includes a restructuring views to canonical schema (RV2CS) conversion module 102, a canonical schema to restructuring views (CS2RV) conversion module 104, a base table query conversion module 105, a canonical map table generation module 106, and a restructuring views map table generation module 110” (col. 8, lines 55-62) and “the RV2CS conversion module 102 references the schema mapping 85, such as the view definitions 82, and converts a query 66 on a base table 52 or a restructuring view 54, 56, 58 into a query 112 on the canonical table 92” (col.9, lines 1-5) ); 
i.e., “the RV2CS conversion module 102 references the schema mapping 85, such as the view definitions 82, and converts a query 66 on a base table 52 or a restructuring view 54, 56, 58 into a query 112 on the canonical table 92” (col.9, lines 1-5)  and “The step 464 first asks if the query portion being examined can be answered by querying CS. If so, step 464 adds a new row to the canonical table corresponding to the CS query portion” (col. 23, lines 15-20 )); and 
if the canonical version of the requested table matches the canonicalized table in the canonical table repository (The step 464 first asks if the query portion being examined can be answered by querying CS. If so, step 464 adds a new row to the canonical table corresponding to the CS query portion” (col. 23, lines 15-20 ) and “Output: Best query plan BP with the lowest cost BC Generate query plan PBT with cost CBT on the base tables for the input query subexpression Initialize best query plan BP=PBT, and best cost BC=CBT Determine if the portion of the query planned matches any entry in the canonical MapTable If a matching entry is found in the canonical Maptable[ for each entry in the restructuring views MapTable corresponding to the canonical MapTable entry[ generate query plan PRV with cost CRV for the query on the restructuring view If (BC>CRV) then BC=CRV; BP=PRV; [ [ return BP and BC”(col. 25, lines 40-55));: 
transforming the matching canonicalized table based on the received request for the table and “Output: Best query plan BP with the lowest cost BC Generate query plan PBT with cost CBT on the base tables for the input query subexpression Initialize best query plan BP=PBT, and best cost BC=CBT Determine if the portion of the query planned matches any entry in the canonical MapTable If a matching entry is found in the canonical Maptable[ for each entry in the restructuring views MapTable corresponding to the canonical MapTable entry[ generate query plan PRV with cost CRV for the query on the restructuring view If (BC>CRV) then BC=CRV; BP=PRV; [ [ return BP and BC”(col. 25, lines 40-55)); and 
providing, to the client computing system, the transformed matching canonicalized table (fig. 2 shows provide, to the client computer system (64) and “The optimized query plan 160 is preferably automatically serviced by the MDBS, and the query result 68 is returned to the user through the user interface. Preferably this process is fully automatic and transparent to the user, who merely generates the original query. 66 and receives, in response, the query result 68. Due to the unique manner of processing of the query optimization system 50, the query result 68 is returned to the user rapidly and cost effectively” (col. 9, lines 55-62)).  
With respect to claims 4, 11 and 18,  Subramanian et al. disclose wherein determining whether the canonical version of the requested table matches the canonicalized table in the canonical table repository comprises determining whether the canonical version of the requested table may be generated using at least two canonicalized tables in the canonical table repository (i.e., “For the sake of simplicity, we assume agent_trades is a single table, but in real life it may be a join of two base tables. The canonical table stock trades can be expressed as the following simple view on the agent_trades table.”(col.18, lines 50-58) and “the Chaudhuri Map Table algorithm is referred to as the CKPS algorithm. Unlike the CKPS algorithm that has one Map Table, the present invention preferably maintains two Map Tables--the canonical Map Table 132 and the restructuring-views Map Table 134 to store the plan alternatives information. The canonical Map Table 132 is similar to the Map Table of Chaudhuri with the exception that the predicates applied to the quantifiers are preferably stored in the table along with the quantifiers.” (col. 22, lines 10-20).  
fig. 12 shows the query is mapped to canonical schema and retrieve the canonical map table).  
With respect to claims 7 and 14, Subramanian et al. discloseswherein the canonicalized tables within the canonical table repository are indexed by worksheet specifications describing each canonicalized table (fig. 2 cannibalized table is worksheet speciation).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are reject under 35 U.S.C 103(a) as being unpatentable over Subramanian et al.  (U.S. Pat. 6,718,320A1) in view of Derine et al. (U.S. Pub. 2002/0095399 A1)
With respect to claim 5, Subramanian et al. disclose all limitations recited in claim 1 except for further wherein receiving, from the client computing system, the request for the table from the database comprises detecting that a user has manipulated a worksheet displayed within a graphical user interface on the client computing system.  However, Drine et al. discloses wherein receiving, from the client computing system, the request for the table from the database comprises detecting that a user has .e., “, a query could involve a SELECT command from a database table of unit 550 followed by a SELECT command from a unit 560 database table” (0484) and “When a worksheet updates its cells (i.e., recalculates), the action of doing so is detected by the publisher CD 10”(0521)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have Devine’s feature in order to provide fast search capabilities for the stated purpose has been well known in the art as evidenced by teaching of Devine et al.
Allowable Subject Matter
Claims 2-3, 9-10, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed if the canonical version of the requested table does not match any canonicalized table in the canonical table repository: generating a database query using the request for the table from the database; issuing the database query to the database; receiving, from the database, the requested table; providing, to the client computing system, the requested table from the database; converting the requested table into a canonical version of the requested table; and storing the canonical version of the requested table in the canonical table repository; wherein converting the requested table into the canonical version of the requested table comprises reordering at least one column in the requested table.  
References:
The close reference is listed in PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        September 30, 2021